[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO DISMISS
The crux of this dispute is the validity of a bond which was substituted for a mechanic's lien. Section 49-37 (a) of the General Statutes provides that "whenever a bond has been substituted for any lien . . . unless an action is brought to recover upon the bond within one year from the date of recording the certificate of lien, the bond shall be void." The procedure for an applicant or surety to have a bond declared void is set forth in 49-37 (b). The defendants have not followed this procedure. Accordingly, the motion to dismiss is denied without prejudice to the defendants' filing an application under 49-37 (b)(3).
GEORGE N. THIM, JUDGE